Title: To John Adams from John Lowell, 1 January 1783
From: Lowell, John
To: Adams, John


My dear Sir
Boston Jany: 1st: 1783—

The Bearer of this the Hoñble John Wheelock Esqr. President of Dartmouth College in New Hampshire visits Europe with the Design of promoting Learning Virtue & Religion by procuring Encouragement to his Seminary from the Friends of America in France & Holland the important Light in which his Embassy is considered by the many respectable Characters whose Testimonials accompany him makes any Observations of mine on that Subject unnecessary, he requests an Introduction to you, I have not hesitated to undertake that Office, from the Character he universally bears I dare say you will have Pleasure in his acquaintance & your own Desire to advance the same Cause he is endeavouring to promote will lead you to give him all the Aid in your Power— I am a wretched Correspondent or I should long since have given you an Account of many Things which have occurred here & which when my own Mind received the Impression of them I thought it my Duty to mention to you, but I have suffered myself to be too busy properly to do even my own Business— however I am at no Time so much engaged as not have a Sense of your Friendship & a sincere Wish for the successfull Execution of your Designs— I am / with much Esteem your sincere / Friend & hb̃le Servant
J Lowell

